MEMORANDUM OPINION
                                       No. 04-08-00495-CV

                RIO GRAND EXPLORATION, L.L.C. & Neil Hinze, Individually,
                                   Appellants

                                                v.

                                 ANJU PRODUCTION, L.L.C.,
                                         Appellee

                        From the 365th District Court, Zavala County, Texas
                              Trial Court No. 08-06-11803-ZCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding

Opinion by:      Rebecca Simmons, Justice

Sitting:         Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: March 11, 2009

REVERSED, DISSOLVED, AND REMANDED

           Appellants Rio Grand Exploration, L.L.C. and Neil Hinze (collectively Rio Grand)

appeal a temporary injunction prohibiting Rio Grand from operating wells on the Anju

Production, L.L.C. (Anju) leasehold estate and compelling Rio Grand to formally rescind its

right to operate the wells. Without considering the merits of the injunction, we hold the terms of

the temporary injunction do not meet the specificity requirements of Texas Rule of Civil

Procedure 683. As a consequence, the temporary injunction is void. Accordingly, we reverse
                                                                                    04-08-00495-CV

the order, dissolve the temporary injunction, and remand this matter to the trial court for further

proceedings consistent with this opinion.

                                            BACKGROUND

       This case stems from a conflict over the development of oil and gas from a leasehold

located on the Stuart-Griffin-Perlitz Ranch in Zavala County. Anju sued Rio Grand for damages

based on Rio Grand’s negligence in operating the wells and sought a temporary injunction to

allow Anju to designate a new operator. After a hearing, the trial court granted Anju’s request

and issued a temporary injunction. Rio Grand appeals the granting of the temporary injunction.

                                     STANDARD OF REVIEW

       The grant or denial of a temporary injunction is an appealable interlocutory order. TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (Vernon 2008); In re Tex. Natural Res.

Conservation Comm’n, 85 S.W.3d 201, 205 (Tex. 2002). The standard of review for an order

granting or denying a temporary is abuse of discretion. Butnaru v. Ford Motor Co., 84 S.W.3d
198, 204 (Tex. 2002). “A trial court abuses its discretion by issuing a temporary injunction order

that does not comply with the requirements of [R]ule 683.” Indep. Capital Mgmt., L.L.C. v.

Collins, 261 S.W.3d 792, 795 (Tex. App.—Dallas 2008, no pet.) (citing Charter Med. Corp. v.

Miller, 547 S.W.2d 77, 78 (Tex. Civ. App.—Dallas 1977, no writ)).

                                    TEMPORARY INJUNCTION

A. Requirements for a Temporary Injunction

       A trial court may grant a temporary injunction if the applicant “plead[s] and prove[s]

three specific elements: (1) a cause of action against the defendant; (2) a probable right to the

relief sought; and (3) a probable, imminent, and irreparable injury in the interim.” Butnaru, 84
S.W.3d at 204. In the order, the trial court must state why it is issuing the order and must “be

specific in terms.” TEX. R. CIV. P. 683 (specifying the form of an injunction); accord State v.


                                               -2-
                                                                                    04-08-00495-CV

Cook United, Inc., 464 S.W.2d 105, 106 (Tex. 1971); Univ. Interscholastic League v. Torres,

616 S.W.2d 355, 358 (Tex. Civ. App.—San Antonio 1981, no writ). “The requirements of Rule

683 are mandatory and must be strictly followed.” InterFirst Bank San Felipe, N.A. v. Paz

Const. Co., 715 S.W.2d 640, 641 (Tex. 1986) (per curiam); Collins, 261 S.W.3d at 795. If the

temporary injunction fails to meet Rule 683’s specificity requirement, “the nonconformity

constitutes an abuse of discretion and mandates reversal.” Torres, 616 S.W.2d at 358.

B. Analysis of Temporary Injunction Order

       To be valid, the order must give the reasons why the court chose to issue the injunction,

specifically, “why it decided that the applicant would suffer harm, or be endangered by probable

injury” if it did not issue the temporary injunction. Cook United, 464 S.W.2d at 107. Further,

the order’s language must be “specific and legally sufficient.” Torres, 616 S.W.2d at 358. Both

the Torres and Charter Medical cases are instructive here because, in each case, the trial court’s

order was reversed for failing to state the specific reasons for issuing the injunction as required

by Rule 683. In University Interscholastic League v. Torres, the injunction read in relevant part:

       The Court further finds that the Plaintiffs have no adequate remedy at law and that
       the Plaintiff, Rodolfo Torres, would suffer irreparable harm if the Defendants (list
       is omitted) are not restrained and enjoined . . . .

Torres, 616 S.W.2d at 357. In Charter Medical Corp. v. Miller, the relevant language was

likewise conclusory and insufficient:

       Plaintiffs have established by full and satisfactory proof all elements required for
       such injunction, including their probable right to recovery and irreparable damage
       herein and injury by virtue of the Defendants’ conduct; . . . .

Charter Medical, 547 S.W.2d at 78.

       Here, the only part of the trial court’s order that can be construed as stating the reasons

for issuing the injunction reads as follows:

       B.     That the leasehold, the subject of this suit, as well as the surrounding
       surface real estate will be subject to probable irreparable injury and is threatened

                                               -3-
                                                                                                  04-08-00495-CV

        by the current status of the leasehold irrespective of any remedy that may be
        available at law; and
        C.     That there is a clear and present prospective danger to both leasehold and
        surface estates which warrants the granting of a temporary injunction.

        The only reason given by the trial court for issuing the order is the property “will be

subject to probable irreparable injury [because of] the current status of the leasehold.” This

language is functionally equivalent to Torres’s and Charter Medical’s legally insufficient

phrases. See Torres, 616 S.W.2d at 357; Charter Medical, 547 S.W.2d at 78. Giving reasons

why the order should issue, the Torres order asserted “harm if the Defendants . . . are not

restrained,” Torres, 616 S.W.2d at 357, and the Charter Medical order posited “damage . . . and

injury by virtue of the Defendants’ conduct,” Charter Medical, 547 S.W.2d at 78. Here, the

order is even less specific; it does not expressly identify the defendant’s conduct, it merely warns

of “threatened [injury] by the current status of the leasehold” and a “danger to both leasehold and

surface estates.” We agree with prior decisions that “[t]he specific reasons [for issuing the order]

are to be stated in lieu of mere conclusory statements.” Charter Medical, 547 S.W.2d at 78

(emphasis added); accord Torres, 616 S.W.2d at 358. 1

                                                 CONCLUSION

        The trial court’s temporary injunction order used conclusory language and did not give

specific reasons why the applicant would be harmed if the injunction did not issue. See Torres,
616 S.W.2d at 357; Charter Medical, 547 S.W.2d at 78. Therefore, we hold that the order’s

language did not meet the specificity requirements of Texas Rule of Civil Procedure 683, the

order and is void. Accordingly, we reverse the order, dissolve the temporary injunction, and

remand this matter to the trial court for further proceedings consistent with this opinion.


                                                         Rebecca Simmons, Justice

1
  See generally Transp. Co. of Tex. v. Robertson Transps., Inc., 152 Tex. 551, 557, 261 S.W.2d 549, 553 (Tex. 1953)
(reciting temporary injunction language that meets Rule 683’s specificity requirement).

                                                       -4-